

116 HR 1287 IH: No Guns for Abusers Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1287IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Swalwell of California (for himself, Mr. Cohen, Ms. Dean, Mr. Raskin, Mr. Cisneros, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Crist, Mr. Espaillat, Ms. Haaland, Mr. Hastings, Mr. Kennedy, Mr. Khanna, Mr. McNerney, Ms. Meng, Mrs. Napolitano, Ms. Norton, Ms. Roybal-Allard, Mr. Ryan, Ms. Schakowsky, Mr. Soto, Ms. Velázquez, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to make grants to States and units of local government to
			 implement statutes, rules, policies, or procedures to authorize courts to
			 issue relinquishment orders with respect to individuals charged with or
			 convicted of a crime of domestic violence, or subject to a domestic
			 violence protective order, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Guns for Abusers Act of 2019. 2.Grants for State implementation of relinquishment statutes (a)AuthorizationThe Attorney General is authorized to make grants to States or units of local government that have in place a statute, rule, policy, or practice that is the same as or substantially similar to the best practices published by the Attorney General under this Act, for the purpose of implementing such statute, administrative rule, policy, or practice.
 (b)ApplicationA jurisdiction seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require, and including the applicable statute, rule, policy, or practice that the jurisdiction has enacted.
			3.Report and recommendations
 (a)In generalNot later than 3 years after the date of the enactment of this Act, Attorney General, acting through the Director of the National Institute of Justice, shall prepare and submit a report to Congress on best practices for statutes, rules, policies, and practices, which provide a process by which individuals who are charged with or convicted of a crime of domestic violence, or who are subject to, or in violation of a domestic violence protective order, may be subject to relinquishment. Such report shall include an analysis of the effect of reducing firearm access for the individuals described in the previous sentence on reducing domestic violence and homicide.
 (b)Best practicesIn preparing the report under subsection (a), the Director shall examine and determine the best practices for each of the following:
 (1)The types of offenses or court orders for which relinquishment may be authorized. (2)The level of discretion of a court in entering a relinquishment order.
 (3)The process courts use in determining whether relinquishment is appropriate for a particular party. (4)The process courts and law enforcement agencies use to determine whether an individual is in possession or control of firearms.
 (5)The guidance provided to parties subject to relinquishment orders, as well as the manner of providing guidance.
 (6)The persons or entities to which firearms may be relinquished, including whether any entity other than a law enforcement officer or licensed dealer under section 923 of title 18, United States Code, may receive firearms.
 (7)The person or entity which may store relinquished firearms, including any criteria such a person or entity must meet, which may include a background check.
 (8)The period of time provided for an individual subject to a relinquishment order to comply with the order.
 (9)The manner of proof required to show a relinquishment order is fulfilled. (10)The power granted to a court or law enforcement agency to compel compliance with a relinquishment order.
 (11)The manner in which relinquished firearms may be safely and securely stored. (12)The duration of a relinquishment order.
 (13)Fees that may be charged by persons or entities storing relinquished firearms to persons subject to relinquishment orders.
 (14)Considerations for returning, disposing of, or selling relinquished firearms. (15)Criteria for returning a firearm to an individual subject to a relinquishment order.
 (16)The extent to which victims of offenses committed by the individual subject to the relinquishment order, or individuals who are protected from an individual subject to a domestic violence protective order, should be notified when a firearm is returned to the individual subject to the relinquishment order.
 (17)Precautions taken to ensure victim safety as a court gathers information necessary to issue a relinquishment order and a law enforcement officer executes the order.
 (18)Procedural protections that are required to ensure that individuals who may be subject to a relinquishment order are provided due process at each stage of the process.
 (c)Review and consultationIn preparing the report required under this section, the Director shall, at a minimum— (1)review Federal, State, and local statutes, rules, policies, and practices that provide authority for courts to enter relinquishment orders in effect on the date of the enactment of this Act;
 (2)review academic studies, including studies analyzing the effectiveness of statutes, rules, policies, and practices described in paragraph (1); and
 (3)meet with, and consider any facts and analyses offered by, prosecutors, defense attorneys, judges, nonprofit organizations, Federal, State, and local courts, Federal, State, and local law enforcement agencies, and individuals with academic expertise in relinquishment.
 (d)Identification of items for further studyIn the report under this section, the Director shall identify items for further study, relating to the effectiveness of the best practices developed under subsection (b).
 4.Further studiesThe Attorney General, acting through the Director of the National Institute of Justice, shall enter into contracts with nongovernmental entities to conduct studies comparing statutes, administrative rules, policies and practices to determine the relative effectiveness of such statutes, rules, policies, and procedures in effectively providing for relinquishment. Not later than the date that is 10 years after the submission of the report under section 3, the Director shall submit to Congress not less than one report including updates to the best practices based on the studies conducted under this section.
		5.Federal adoption
 (a)StatuteThe Attorney General shall prepare and submit to Congress recommendations for Federal legislation in accordance with section 3.
 (b)Rules; policies and practicesTo the extent authorized by law, the Attorney General shall make rules, policies, and practices in accordance with the best practices described in section 3.
 6.DefinitionsIn this Act: (1)The term intimate partner has the meaning given that term in section 921 of title 18, United States Code.
 (2)The term dating partner has the meaning given that term in section 2266 of title 18, United States Code. (3)The term crime of domestic violence means an offense that has, as an element, the use or attempted use of physical force, or the threatened use of a deadly weapon, committed by a current or former spouse, intimate partner, dating partner, parent, or guardian of the victim, by a person with whom the victim shares a child in common, by a person who is cohabiting with or has cohabited with the victim as a spouse, intimate partner, dating partner, parent, or guardian, or by a person similarly situated to a spouse, intimate partner, dating partner, parent, or guardian of the victim.
 (4)The term domestic violence protective order means a court order that restrains a person from harassing, stalking, or threatening an intimate partner or dating partner of such person or child of such intimate partner or dating partner or person, or engaging in other conduct that would place an intimate partner or dating partner in reasonable fear of bodily injury to the partner or child.
 (5)The term relinquishment means the removal of a firearm (as such term is defined in section 921 of title 18, United States Code) or ammunition (as such term is defined in section 921 of title 18, United States Code) from a person’s possession or control.
 (6)The term relinquishment order means any mandate from a court requiring a person to be subject to relinquishment. 